IN THE SUPREME COURT OF IOWA
                              No. 07–0954

                         Filed September 4, 2009


STATE OF IOWA,

      Appellee,

vs.

JENNIFER LYNN SCHULER,

      Appellant.


      Appeal from the Iowa District Court for Black Hawk County,

Bruce B. Zager, Judge.



      Defendant challenges conviction for willful injury causing serious

injury alleging an error in the jury instructions.    REVERSED AND

REMANDED.



      Mark C. Smith, State Appellate Defender, and Nan Jennisch,

Assistant State Appellate Defender, for appellant.


      Thomas J. Miller, Attorney General, Elisabeth S. Reynoldson,

Assistant Attorney General, Thomas J. Ferguson, County Attorney, and

James Katcher, Assistant County Attorney, for appellee.
                                      2

PER CURIAM.

      In 2007 the defendant, Jennifer Lynn Schuler, was convicted of

willful injury causing serious injury. She now appeals alleging that her

conviction was predicated on erroneous jury instructions.              Schuler

asserts that the instruction for willful injury causing serious injury failed

to set forth the elements of the crime as established by Iowa Code section

708.4(1)   (2005).    Specifically,   she    alleges   that   the   instruction

impermissibly lowered the State’s burden of proof by requiring it to prove

only that the victim “sustained” a serious injury instead of demonstrating

that her actions “caused” a serious injury.

      This same issue was addressed in a companion case decided

today, State v. Schuler, ____ N.W.2d ____ (Iowa 2009).          Based on the

reasoning contained in Schuler, the defendant’s conviction is reversed,

and the case remanded to the district court for a new trial.

      REVERSED AND REMANDED.

      All justices concur except Streit, J., who takes no part.

      This opinion is not to be published.